Women in international politics (debate)
The next item is the report by Mrs Gomes, on behalf of the Committee on Women's Rights and Gender Equality, on Women in international politics.
rapporteur. - (PT) Madam President, ladies and gentlemen, I wish to express my gratitude for all the contributions that I received from all political groups in drawing up this report. These contributions improved the report substantially. The presence of women in international political life has increased. Take, for example, Chancellor Merkel, President Bachelet and President Johnson-Sirleaf and Prime-Ministers Han Myeong-Sook of South Korea and Diogo of Mozambique. Indeed, the EU Presidency is currently headed by a woman, Mrs Halonen. Yet closer inspection reveals that the female presence in politics remains unsatisfactory, both at world and European level, including within each Member State. Gathering data for this report was not easy, and that tells its own bleak story.
At global level, in spite of the declaration and the platform for action adopted in Beijing, and in spite of the Millennium Development Goals, only ten out of the 191 Member States of the United Nations have a woman as Head of State or Government and only 16% of members of parliament around the world are women. In the UN, of the 91 envoys or representatives of the Secretary-General only nine are women.
In spite of Resolution 1325 of the Security Council, adopted six months ago, the composition of international bodies and missions involved in conflict prevention continues to be characterised by inequality. Three weeks ago, the Security Council held a debate on women, peace and security in order to gauge progress in the implementation of Resolution 1325. All agreed that there remains much to be done to translate good intentions and positive words into action. What emerged from the debate were recommendations to involve more women in peace missions and thereby to improve the operational effectiveness of these missions. There was also a call for an urgent change of culture in the office of the Deputy Secretary-General for peace-keeping operations. Our report contains similar recommendations.
I now turn to the situation in Europe. Despite Resolution 2025, and others from this Parliament, and despite, too, the Lisbon Strategy, the composition of the European Commission is not yet characterised by gender parity. Furthermore, out of 107 EU third-country delegations, only seven women are currently serving at the level of Head of EC delegation. In the Council, there is only one woman among the 14 personal representatives of the High Representative for the Common Foreign and Security Policy. This despite the abundance of qualified, experienced and capable women in the Member States and in the European Institutions.
At practically all levels of decision-making apart from the top, there are signs that the glass ceiling is starting at least to bulge, if not to break, because it is indeed only at the very top echelons of European power that women remain scandalously under-represented. At national level, I wish to highlight the pioneering example of the Zapatero Government in Spain. In a world in which the political machinery has a history of blocking women's involvement in political and economic power, this is a model example, which demonstrates that democracy characterised by gender parity is possible and depends a great deal on clear political leadership.
The conclusions of this report are simple: action must be taken to redress inequality of opportunities at European and national level in all fields: for example, the UN and its Secretary-General, by means of a human resources policy that ought to act as an example to the world, and the EU, by means of support to international women's networks and human resources policies ensuring the balanced presence of men and women in positions of political and economic decision-making.
In this connection, I welcome the fact that the Council has just sent a questionnaire to the Member States to gauge the level of implementation of Resolution 1325. National governments must also encourage more women to apply for political positions at national, European and international level and must ensure that electoral systems produce democratic institutions with balanced representation; no democratic institutions should have fewer than 40% and more than 60% of either sex. Quotas and other mechanisms designed to redress the balance, currently necessary for women, may become necessary for men. Without parity of representation, democracy is incomplete and does not work properly. In this regard, laws and measures contributing towards a better home and working life balance have a vital role to play.
Lastly, political parties should promote women's involvement by setting quotas and establishing other mechanisms for redressing the balance, including specific training for women to embark on a career in politics. The impetus for change also depends on the quality of party political leadership. Take my country, Portugal, for example, where women have only been allowed to become, for example, judges, diplomats and armed and security forces professionals since the fall of the dictatorship in 1974. These are careers that could provide many more candidates of both sexes for all kinds of European and international missions and posts. Since 1974, there has been extraordinary progress in the presence of women in these careers, yet this progress does not extend to the top of these fields, for example in government or party political decision-making. It is abundantly clear that the glass ceiling effect is in operation, in spite of the overwhelming presence of qualified women in universities, public administration and the world of work as a whole. A parity law governing the electoral lists of the political parties has recently been adopted and practical results are expected. On the path we must follow, numbers should not be our prime concern. Rather, we must recognise and highlight the qualitative difference made by the political representation of women in defining government agendas, in conflict resolution, in transparency and in presentation of accounts; in other words, in reinforcing the rule of law and democracy.
Vice-President of the Commission. Madam President, I would like to start by congratulating the honourable rapporteur for this excellent report. The Commission works hard to promote gender equality both within and outside the European Union and in this regard the European Parliament's sustained commitment to these issues is vital.
The world needs women leaders at all levels, be it in local communities or in international politics. Women and men must participate on equal terms in the drafting of agendas that affect us all and in the development of solutions to the problems we are facing.
However, if we look around us, what do we see? Men still make most of the decisions. The main examples given in your report clearly demonstrate that the picture is not ideal even for our European democracies and, as you correctly point out, further efforts are needed even inside our respective institutions, the Commission and the Council, to achieve a better gender balance.
Stereotypes and discrimination persist, biased recruitment and promotion systems are rampant, labour market and educational segregation hinder women in achieving their full potential.
One of the core factors remains the imbalanced division of work and family responsibilities. While the competence to act in this field remains at national level, I am convinced that the Commission can bring real added value by promoting awareness-raising, information gathering, research and analysis, networking and dissemination of best practice. This role of the Commission is clearly reflected in our March 2006 Communication 'Roadmap to Gender Equality'. The future European Institute for Gender Equality will also help keep the issue high on the European agenda, collect and analyse data, conduct research and disseminate good practice.
One priority of the roadmap is promotion of the participation of women and men in decision-making processes. Considering that negative gender stereotypes are strongly related to the unequal representation of women, we have chosen their elimination as another key objective for our programme.
Amongst the Commission's strategic actions for the next five years, the establishment of a European network of women in economic and political decision-making can be highlighted, as well as awareness-raising campaigns, data collection, analysis and exchange of good practices involving all stakeholders to combat gender stereotypes.
The roadmap also includes the promotion of gender equality outside the European Union. As an example of our action in the external policy field, I would like to mention the Five-Year Action Plan on Gender Equality being signed today in Istanbul by Ministers from the 35 countries of the Euro-Mediterranean Partnership. Women's political participation is one of the key pillars of today's Action Plan that will be supported by a regional project starting in 2007.
Through the European Initiative on Democracy and Human Rights, we fund several projects promoted women's empowerment. As examples I would like to mention the regional project in West Africa aiming at enhancing women's participation in five countries of the region, the regional project in Latin America, seeking to enhance the democratic participation of young people, particularly girls, and the projects undertaken in Egypt, Jordan, Nigeria, Morocco and Kyrgyzstan to empower women to actively participate in political life.
It is useful that a reference to elections is included in the report. In that context, the Commission has already incorporated the gender perspective into the election observation methodology and women's participation is systematically monitored throughout the Election Observation Missions. A good example of this can be seen in the European mission recently deployed to Yemen.
As you know, the Commission has a strong and long-standing commitment to mainstream gender across the board in our external relations. Since 2001, the 'Programme of Action for Mainstreaming Gender Equality in Community Development Cooperation' has given us a framework within which we have implemented an extensive training programme and developed political tools. In 2007, in cooperation with the United Nations and the International Labour Organisation, we shall be launching a new capacity-building programme, this time directed principally at our partner governments, civil society and other programme-implementing partners in third countries. A specific thematic focus of this programme will be the promotion of women's participation in peace building, along the lines of United Nations Security Council Resolution 1325.
Finally, it is clear to me that, although progress has been made, tremendous efforts are still needed to progress towards gender equality and women's effective participation in the political sphere. In that respect, the Commission is committed to continuing to mobilise all the instruments available. Pressing issues include the following: first, we need a stronger gender focus in electoral, constitutional, legal and judicial matters. We need to enhance our support of women's active involvement in defining and implementing policies at national level. Secondly, companies need more women at board level to ensure that the widest possible range of thinking, perspectives, experience and abilities is brought to bear on high-level decision-making. Third, overcoming gender stereotypes in education, training, the labour market and in the media remains an important challenge in all countries.
Finally, to achieve gender balance in decision-making, men must be mobilised and fully involved if we want to move ahead. Family-friendly policies for women and men, such as more flexible working arrangements and quality childcare facilities, can be of much help.
Madam President, the initiative by Mrs Gomes to draft a report on women in international politics is praiseworthy because, as the Commissioner also pertinently observed, comparisons of the numbers and figures she presents - from Nobel prizewinners to the number of women who have reached key positions in international politics in the Member States or in international organisations - illustrate the lack of female participation.
It is incontestable that a democratic society must be represented in a worthy manner by both men and women and that equal participation should start with training and early initiation into the secrets of politics for men and women, without gender discrimination, and with the possibility of linking professional employment in international foreign politics with family life.
Alongside the rich action and promising plans of the European Union, the Gomes report would retain its value and topical nature if it did not include references to specific national governments and if it did not present lists of countries which have taken measures which cannot be evaluated merely by being referred to.
The participation of women as a mere physical presence on the international political stage is not enough. On the contrary, it must be due to qualifications and abilities evaluated independently of their sex. The constitutions and laws of the Member States should support the principle of equal treatment and the parties should promote worthy men and women without discrimination. Is this not, however, a question of subsidiarity? Can we dictate the composition of the UN? We shall not therefore support these specific points of the report.
I do, of course, congratulate the European Commission on its efforts and the European Parliament should support the principle of equality and promote commensurate numbers during the composition of its directorates, delegations representations and delegations.
We shall only support the specific points of the report to which I referred.
on behalf of the PSE Group. - (HU) Madam President, the balanced participation of women in decision-making is one of the main challenges of a policy of equal opportunity. This matter also figures on the upcoming action programme on equal opportunities. This effort must be brought to fruition in all spheres, including external policy, to name but one. For equal opportunity cannot be restricted to the territory of the European Union. We must promote the presence of women in political life around the world.
Our views remain voices in the wilderness if they are not accompanied by the necessary political will. For this reason, it is important that at the March Summit six prime ministers, namely those of the Czech Republic, Denmark, Finland, France, Hungary and Sweden, approved the European Pact for Gender Equality, which extends the perspectives of equal opportunity to our collaboration with the Commission as well. This will, hopefully, provide further possibilities both for women's advancement in the workplace and in the creation of a suitable work-family balance. My fellow representative has done excellent work, and I propose that we approve the report.
(SK) I understand why, as a former diplomat and as a woman who has been involved in politics for years, Mrs Gomes has proposed this topic, and I congratulate her on it.
I fully support the idea that the equal and full participation of women in the political process and in decision-making should fully reflect the true make-up of society. Such participation is important for future generations and for the proper functioning of democratic systems. There is no doubt that equality between the sexes in terms of dignity and responsibility fully justifies the rise of women to public positions. Genuine support for women in politics requires a clear acknowledgement of their value as mothers and their role in the family and this applies in relation to all other public functions and professions.
In addition, these functions and professions must be closely interlinked if we want social and cultural development to be genuinely and fully humane. Let us be honest. Women are always deeply involved in life's difficult moments, where they make great peacemakers and mediators par excellence. We certainly need to do much more to ensure that the conditions under which women and mothers live and work do not result in any discrimination in the world of politics. In the future, women will be increasingly involved in the serious, hotly debated issues of the day. It is unusual to see a strong social presence of women in all areas, as women are naturally opposed to a society organised exclusively on the basis of efficiency and productivity, and they insist on redefining these systems in a more humane way.
In conclusion, I would like to express the wish that all women who are active in politics may become preachers of a new feminism, capable of appreciating and expressing the true talents of women in all areas of social life, without being tempted to imitate the models created by our male counterparts. And these are talents aimed at overcoming all forms of discrimination in public administration and in political parties.
(IT) Madam President, Commissioner, ladies and gentlemen, five days ago the United Nations celebrated the 60th anniversary of the creation of the UN Commission on the Status of Women. On that occasion Kofi Annan stated that the world is finally starting to grasp that there is no more effective tool for promoting development than the empowerment of women and girls, empowerment, says Annan, that raises economic productivity, reduces infant and maternal mortality, improves nutrition and promotes health.
The concept of empowerment, first developed by the European Union, was launched with great impetus by the Fourth United Nations Conference on Women, the Beijing Conference, eleven years ago. The time has come to revive the idea of empowerment by organising a new world conference. In this report we call on the United Nations once again to convene the Fifth World Conference, and we do so with one voice, the European voice, representing 25, soon to be 27, members of the United Nations out of a total of 191 members, a group carrying significant weight. This is one of the follow-up actions that we call for in voting for this thorough and balanced report, on which we congratulate the rapporteur.
(EL) Madam President, it is clear from the previous speeches that there is a lack of participation by women in the exercise of international politics, a record lack you might say, in comparison with other political sectors.
I therefore thank Mrs Gomes, who has given us the opportunity to debate this issue once again. Firstly, because it is a very important issue from the point of view of equilibrium and democracy in the modern world and is a particular dimension of the efforts to achieve equality, justice and, of course, prosperity, as we have already heard.
The second reason is because this dimension is not usually included in the strategies for equality applied by the Member States and the European Union does not, of course, have the competence to impose it, although it could promote it more bindingly and more effectively.
The current situation is not satisfactory, as we have heard, nor are the forecasts optimistic, given that, according to surveys, globally we could exceed a level of 30% in the participation of women in national parliaments alone after 2040. We therefore need to take a good look at ourselves and to apportion blame honestly, to recognise that simple truths and fundamental values are not being applied in practice as a result of the lack of awareness-raising of and information for society and, of course, the lack of political will in all the agencies, each for its part, as stated in the report and in the amendments tabled by my political group.
To close, I should like to comment on our responsibilities in the institutions of the European Union. Both the European Commission and the European Parliament should routinely include in their external relations the dimension of issues of concern to women and should seek balanced participation, both in their speakers in external relations and in the composition of their delegations.
(PT) I wish to begin by congratulating Mrs Gomes on her excellent report, which addresses a most topical and relevant subject. Women remain under-represented in both national and European political life, and this is no less true of the European Parliament.
It is incomprehensible that there should be more women than men in universities and increasing numbers of women with masters degrees and doctorates, and that at the same time it is rare to find women in positions of political decision-making or economic power. When they reach a certain level there is always a glass ceiling blocking their path.
Parity is a vital element of democracy itself. Experience has shown that a quota system has led to a more equal, and in turn, a fairer and more harmonious, society. The Member States must adopt laws that guarantee parity.
I should like to conclude, Madam President, with a rhetorical question. How different would the world be if it were governed by a female majority? Would Europe not be different, too?
(SV) Madam President, I should like to begin by thanking Mrs Gomes for a quite excellent report. This issue is extremely important from the perspectives of both gender equality and democracy. More than half of Europeans are women. The fact is, then, that it is also important from a democratic point of view for women to participate as fully as men in the political decision-making process.
European policy on equality is based on welfare - something that we must treasure and on which we need to build further, for there are now major deficits where both equality and welfare are concerned. It is a question of being able to combine private and professional life. We are concerned here with the unequal distribution of family responsibility and with discrimination in employment and professional education. We must help each other so that women too are enabled to participate in the political process. A country in which power is not divided equally between men and women is not a welfare state in which all are equal. In the long run, such a state is good for men too but, in the short term, men need perhaps to give way a little and allow women a little more room.
In spite of political statements, recommendations, action programmes and special legislation at national level, women are still under-represented in politics. What is needed if we are to have equality? I believe, unfortunately, that the only solution is to employ quotas and legislation, which should not be needed. If men were to take part in the work to promote gender equality, this major problem could be solved.
(ES) Madam President, we know that international conflicts affect women in particular: the majority of refugees and displaced persons, for example, are women.
We must be aware, however, that it is not women who take the decisions that lead to these situations because, as Mrs Gomes's extremely interesting report makes very clear, there are practically no women in the places where decisions are taken on international policy, despite the recommendations of the Beijing Action Programme and Resolution 1325 of the United Nations Security Council and despite the fact that, according to experts, women have a particular gift for negotiation and reaching agreements.
It is a paradox that the majority of NGOs that play an active role in peace negotiations and post-conflict processes are made up of women. The EU institutions must support these women, as the report points out.
It is urgent that we take all the necessary measures to ensure that there is a balance between men and women in all areas where decisions that affect our collective fate are taken. An absence of women represents a democratic deficit.
The measures proposed by the report in this regard are very courageous and interesting and they are very much in line with those being taken by the government of my country, Spain.
Congratulations, Mrs Gomes.
(PL) Madam President, 'Women represent half the potential talent and skills of humanity and their under-representation in decision-making is a loss for society as a whole.' This is a quote from the Athens Ministerial Declaration, which was signed 14 years ago. In spite of many similar political declarations, special action programmes and corresponding legislation, the phenomenon of gender discrimination has not disappeared.
Out of nearly 44 000 members of parliament worldwide, only 16% are women. Out of the 191 countries that are currently members of the UN, only seven have a woman as a head of state and eight have a female head of government. The under-representation of women in the political and decision-making process is sometimes associated with the difficulties of trying to balance one's social, family and work life, and is also often the result of discrimination at work and in professional education.
The European Union should set an example to the world in terms of equal opportunities and democracy. However, even here, in the European Parliament, women make up only 30% of MEPs. Some countries, such as Cyprus or Malta, have no female representatives at all. The Member States and political parties throughout Europe should aim to achieve a so-called 'balanced participation' of 40 to 60% of each gender on their lists of candidates. Then social representation would really be equitable.
I would like to congratulate Mrs Gomes on her excellent report. I hope it will contribute to changing the situation of women in political life.
The debate is closed.
The vote will take place tomorrow.